Title: To Alexander Hamilton from Rufus Graves, 26 July 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir,
            Walpole 26th. July, 1799.
          
          Having, in concert with Majors Timo. Darling and Cornelius Lynde, of the 16th. Regiment, which I have the honor to command, deliberated on the relative rank of the Officers, as proposed in the list, with which I have been furnished, I beg leave, in concurrence with their opinion, to submit to Major General Hamilton, the following alteration, viz. That No. 10. against the name of Capt. Josiah Dunham, be struck out, and No. 1. inserted in its stead; and that No. 1. against the name of Captain George Woodward be struck out, and No. 10. inserted; & that No. 10 against the Name of Lieutt. Daniel M. Durall be struck out, and No. 2 inserted. The reasons follow—Captn. Josiah Dunham is a man of liberal Education, of splendid genius, a finished penman and composuist, and possessed of very commanding talents. He is about thirty years of age, six feet three inches in hieght, strait & well made. He has held thrree Commissions in the Militia, has served with universal applause, and is esteemed an excellent Disciplinarian. It has been expected, and I believe generally wished, among the officers and others, that he might be the first Captain in the Regiment, and I know of no one of them more deserving, or better calculated to command.
          Captn. G. Woodward is, also, a man of liberal education, respectable acquirements, and is about twenty two years old. He is rather under size, and not extraordinary for commanding talents. He was appointed last, is the youngest Captain in the Regiment, in years, and has had no experience in the Military arts, and he himself expects, upon every principle, to be the tenth Captain.
          I have been equally acquainted with these two Gentlemen, spent part of my college life with them both, have lived in their vicinity ever since, and feel no partial attachment to one more than to the other. They are both respectable, and I could vouch for their making good officers; but Justice and the good of the regiment require the alteration.
          Lieutt. Durall is, also, a young gentleman of Education, has just commenced the practice of Law, and quits a flattering prospect at the bar, with a high ambition to serve his country in the martial field. He is intelligent, active, and persevering, is nominated for my adjutant, and, in short, I consider him as second to none in the list of my subalterns, unless it may be Lieut. Brindly, of Rhodeisland, whom I have not yet seen.
          I have the Honor to be with great respect Sir, your obedient Sert—
          
            R Graves Lt Col. Commt
            16th US Regt.
          
          Major Hamilton Major General Hamilton.
        